Citation Nr: 1528680	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-47 747	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for renal cell cancer, status-post nephrectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from July 1968 to May 1970, including in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in July 2013.  A copy of the hearing transcript has been associated with Virtual VA.  Following his hearing, the Veteran submitted additional evidence directly to the Board along with a waiver of RO jurisdiction.  Generally see 38 C.F.R. § 20.1304(c).  

In May 2014, the Board obtained an opinion from a Veterans Health Administration (VHA) physician concerning the contended etiological relationship between the Veteran's renal cell cancer and active service, including as due to in-service herbicide exposure.  The Veteran and his service representative were provided a copy of this opinion and an opportunity to respond in July 2014.  See 38 C.F.R. § 20.903).  The representative's August 2014 response has been associated with the Veteran's claims file.  

In October 2014 the Board found that the Veteran's claims for service connection for pneumonia and for fibrolipoma had been properly withdrawn.   The Board denied service connection for lung cancer, including as due to in-service herbicide exposure, and for renal cell cancer, status-post nephrectomy.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which by Order in April 2015, and pursuant to a Joint Motion for Remand (JMR), vacated the Board's denials of service connection and remanded those matters for further adjudication consistent with the JMR.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except as otherwise stated herein.  

The issue of service connection for lung cancer, including as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in Vietnam; thus, his in-service herbicide exposure is presumed.  

2.  The evidence shows that the Veteran's renal cell cancer was treated successfully with surgery to remove his cancerous right kidney and chemotherapy in 2009, and has not reoccurred.  

3.  It is as likely as not that the Veteran's in-service exposure to herbicides caused or contributed to the development of renal cell cancer, leading to a nephrectomy.  


CONCLUSION OF LAW

The criteria for service connection for renal cell cancer, including residuals of a nephrectomy, have been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Renal Cell Cancer

The Veteran contends that he incurred lung cancer and renal cell cancer during active service.  He alternatively contends that his in-service herbicide exposure while in-country in Vietnam between June 1969 and May 1970 caused or contributed to his post-service lung cancer and renal cell cancer. 

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Respiratory cancers (including lung cancer) are among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  On the other hand, renal cell cancer is not among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed.Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cancer, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

Factual Background

The Veteran's service treatment records show that, at a pre-induction physical examination in November 1966, clinical evaluation was completely normal.  A chest x-ray was negative.  The Veteran denied all relevant pre-service medical history.  His medical history and physical examination results were unchanged at his induction (or enlistment) physical examination in July 1968 and at his separation physical examination in May 1970.  

The Veteran's DD Form 214 shows that he was awarded the Vietnam Service Medal, the Vietnam Campaign Medal, and 2 Overseas Service Bars.  This form also shows that the Veteran served in Vietnam from June 2, 1969, to May 15, 1970.  

The post-service evidence shows that on private outpatient treatment on December 20, 2008, it was noted that a computerized tomography (CT) scan of the Veteran's chest "shows multiple nodules and there was a right renal mass 5.7 [centimeters] seen."  The assessment was renal cell carcinoma (RCC).

A private CT scan of the Veteran's abdomen and pelvis taken on December 22, 2008, showed a large mass in the upper pole of the right kidney consistent with RCC (renal cell cancer) without evidence of invasion of the right renal vein and no evidence of metastasis to the adrenals or retroperitoneum, and multiple bilateral pulmonary nodules in the lower lung lobes consistent with metastatic disease.  

On private outpatient consultation "regarding suspected metastatic [RCC]" on December 24, 2008, the assessment included "CT imaging with evidence of right renal mass with pulmonary and bone lesions consistent with metastasis from [RCC]."  The private clinician stated that the Veteran's options included a laparoscopic nephrectomy followed by palliative chemotherapy.

The Veteran had a right-sided laparoscopic radical nephrectomy at a private hospital on January 27, 2009.  The pre-operative and post-operative diagnoses included right-sided RCC.  A pathology report dated on January 28, 2009, while he was hospitalized following kidney removal surgery shows that his right kidney had a tumor that was a Grade II RCC.  A hospital summary dated of January 30, 2009, shows that, following kidney removal surgery, he had an uneventful postoperative course.  He was discharged home on January 30, 2009.  

A private CT scan of the Veteran's chest, abdomen, and pelvis on June 11, 2009, showed "multiple ill-defined small nodular opacities" in the lungs, a surgically absent right kidney, and "no evidence for soft tissue in the right renal bed to suggest local recurrence" of RCC.  The radiologist's impressions included "no evidence for local recurrence of renal carcinoma and no retroperitoneal adenopathy" and "small scattered nodular opacities in the parenchyma of the lung[s] which may reflect metastasis."  

On VA genitourinary examination in May 2011, the VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported being diagnosed as having RCC with metastasis to the right lung in December 2008 and undergoing a right nephrectomy in January 2009.  He was started on chemotherapy and took Sutent daily.  After a physical examination, the examiner opined that it was at least as likely as not that the Veteran's RCC was secondary to his presumed Agent Orange exposure.  The rationale for this opinion was a review of the Veteran's claims file and clinical evaluation of the Veteran. The impressions included status-post RCC right kidney and metastatic cancer to lungs.  

In a May 2012 addendum to the May 2011 VA examination report, a VA physician stated that although he had not examined or interviewed the Veteran, he had reviewed the Veteran's claims file and the 2011 VA examination report completed by a physician's assistant.  The May 2012 VA physician stated that although in My 2011 the physician's assistant had opined that the Veteran's RCC was as likely as not related to his in-service Agent Orange exposure, "there is no support in the medical literature to confirm this statement."  The May 2012 VA physician concluded that the Veteran's RCC was less likely than not related to his in-service Agent Orange exposure.   This VA physician noted that RCC "has been linked...to smoking, hypertension, old-age, diabetes mellitus type 2, and exposure to cadmium, asbestos, or petroleum by-products."  

The Veteran testified at his July 2013 Board hearing that he first became aware of his lung cancer and RCC in approximately 2008. See Board hearing transcript dated July 11, 2013, at pp. 10. 

In July 2014, a VHA physician stated that he had "reviewed the medical literature concerning the relationship between Renal Cell Carcinoma (RCC) and Agent Orange (AO).  There is limited to no research data that defines whether or not AO exposure can cause RCC."  This VHA physician noted that the Institute of Medicine (IOM) had categorized the health effects of AO/RCC as, "Inadequate/insufficient evidence to determine whether or not an association exists."  This physician concluded, "Since the IOM has not denied an association...between AO/RCC and given that AO is a known group 1 carcinogen," it was at least as likely as not that the Veteran's RCC was related to his in-service Agent Orange exposure while in Vietnam.  This VHA physician finally noted that, although the Veteran may have been exposed to ionizing radiation and/or asbestos following service, such alleged exposure "does not negate the fact that he was exposed to AO."  

Analysis

In the JMR remand of the case to the Board, it was agreed that a rationale was needed as to whether the examinations of record were adequate for in light of the Court's decision in Polovick v. Shinseki, 23 Vet. App. 48 (2009).  In Polovick, the Court stated "[to] permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet. App. at 55-56.  In Polovick, the Court had found that "[o]f particular relevance to an analysis of medical evidence supporting . . . a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which the benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id. at 53.  

The JMR stated that the Board had relied on the May 2011 VA examination's findings that RCC resolved and the May 2012 addendum that the RCC was less likely than not related to in herbicide service exposure.  The Board had discounted two positive VA opinions of record, in 2011 and 2014, finding that the May 2011 positive nexus opinion did not provide a clear basis for its determination and that the July 2014 VHA nexus opinion appeared to rely on the lack of evidence in medical literature.  However, the JMR noted that the negative May 2012 opinion appeared to rely on the same rationale that the Board used to discount the July 2014 VHA opinion - the lack of medical literature supporting etiology.  

The Board also notes that matters for analysis of medical opinions include, but are not limited exclusively to, (1) why cited studies are or are not persuasive, (2) additional risk factors other than those alleged as causative, and (3) whether the claimed condition has manifested itself in an unusual manner, and an opinion's probative value is diminished when it is (4) ambivalent, (5) based on an inaccurate or assumed factual premise shown to be incorrect, (6) based on an examination of limited scope, or (7) the basis for the opinion is not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Citation to relevant clinical history lends probative value and it is the factually accurate, fully articulated, and sound reasoning that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  See also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010).  

In this case, one favorable opinion is from a physician's assistant and as such is from one with medical training but a degree and extent of medical training which is much less than the other two opinions of record, which are by physicians.  Of the two opinions on file from physicians, one in 2012 and one in 2014, the first (in 2012) is unfavorable and the second (in 2014) is favorable.  Of course, it is not merely a question of the extent of education and training of the medical personnel rendering the opinions which lends greater probative value but the rationale of the opinions expressed.  

Here, none of the opinions rely solely or even primarily upon any lay history related by the Veteran.  The favorable 2011 opinion by a physician's assistant did not cite or rely upon any medical literature as a basis for the opinion but, rather, relied upon a review of the records, a history of herbicide exposure, and a physical examination.  In sum, the basis of the opinion cannot be determined.  

The unfavorableopinion expressed in 2012, in what is described as an addendum, by a VA physician did not rely upon an examination or interview of Veteran.  It did not contest the Veteran's in-service herbicide exposure but relied upon a review of the records and concluded that medical literature did not confirm a link between herbicide exposure and renal cell cancer.  However, the sources of the medical literature were not identified nor was any information in any such medical literature either summarized or quoted.  

The favorable 2014 VHA physician's opinion also relied upon a review of the records and stated that medical literature had found that there was insufficient information to determine whether there was such a link.  The 2014 VHA opinion was more specific than the unfavorable 2012 VA physician's report.  This is because the 2014 VHA opinion specifically cited to conclusions of the Institute of Medicine.  More to the point, while the 2014 physician noted that Institute of Medicine could not determine whether such a link, or nexus, existed; the Institute of Medicine had not refuted or denied that such a link or nexus existed.  The 2014 VHA physician's opinion further explained that since such a link or nexus could not be ruled out, then in light of the fact that Agent Orange was a known group 1 carcinogen it was as likely as not that there was such a link or nexus.  

With respect to risk factors, the opinions in 2012 and 2014 suggest that asbestos exposure is a risk factor for renal cell cancer, and the latter suggested that he may have been exposed to radiation.  However, in November 2009 the Veteran reported that he had not been exposed to either radiation or asbestos.  The 2012 opinion also suggested that there were other risk factors, i.e., smoking, hypertension, age, diabetes, and exposure to cadium or petroleum by-products.  However, the record does not indicate that the Veteran had any of these risk factor except, as reported in August 2003, that he had hypertension.  

Unlike the unfavorable 2012 VA physician's opinion, the favorable 2014 VHA opinion was more specific because it cited the source of the medical literature relied upon and the findings or substance of the medical literature (by the Institute of Medicine).  Accordingly, the Board gives greater probative value to the favorable 2014 VHA medical opinion.  

Because of this favorable determination, the Board need not address whether, as contended, renal cell cancer was incurred during service or first manifested as a chronic disease within one year after the Veteran's May 1970.  

For these reasons, the Board finds that with the favorable resolution of doubt in favor of the Veteran, service connection is warranted for renal cell cancer, status-post nephrectomy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties to notify and assist a claimant in substantiating a claim.  In this case, the Board finds that VA has satisfied its duties to the Veteran and, moreover, in light of this favorable decision the Board finds that any omissions in VA's duties to the Veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the JMR did not cite to any failure to comply with the notice requirements of the VCAA.  




ORDER

Service connection for renal cell cancer, status-post nephrectomy, is granted.  


REMAND

The JMR stated that the Veteran "filed a claim, inter alia, for entitlement to service connection for cancer of the lung and renal cell cancer, status post nephrectomy, in August 2009."  The JMR further stated that the October 2014 Board decision noted the Veteran "did not appear to be currently experiencing any disability due to lung cancer that could be attributed to his military service" and "that appellant's lung cancer resolved following chemotherapy treatment in 2009."  See JMR at page 2.  

The JMR, at page 4, observed that: 

The requirement that a claimant have a current disability before service connection may be granted "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (Board must consider evidence of a disability diagnosed "recent" to the filing of a claim).  That means that "a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain, 21 Vet. App. at 321; see Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (staged ratings are appropriate where the severity of a disability changes during the pendency of a claim).  

The JMR concluded that:

[T]he Board erred and remand is warranted in order for the Board to address whether Appellant is entitled to service connection for lung cancer during the pendency of his appeal, prior to when his lung cancer resolved. In the October 2014 decision, the Board's analysis appears to rely on the lack of a current disability to deny Appellant's claim.  []  However, it acknowledged that Appellant had lung cancer that resolved in 2009, but does not address the fact that his claim was filed in August 2009. [] The Board [did] not address whether compensation was warranted during this time period [i.e., between when the] Appellant filed his claim and his lung cancer resolved, or at what point in 2009 that his cancer resolved. 

The Board notes that the Veteran filed his claim on August 31, 2009.  However, the answer to the question in the JMR of whether service connection is warranted for lung cancer between the date of receipt of the August 31, 2009, service connection claim and the resolution of the lung cancer (sometime in 2009) obviously depends upon when in 2009 the lung cancer resolved.  

A private CT scan of the Veteran's chest on October 8, 2009, found that there was improvement in pulmonary parenchymal nodules which were either decreased or resolved.  

If the lung cancer resolved prior to August 31, 2009, service connection is not warranted because there would be no disability for which service connection could be granted (inasmuch as service connection may not be granted prior to the date of receipt of the initial claim, which in this case is, as stated, August 31, 2009).  

If the lung cancer resolved after August 31, 2009, then service connection may be granted for that time period between the date of receipt of the original service connection claim (again, August 31, 2009) and the date of the resolution of the lung cancer.  

In the latter event, service connection for lung cancer may be warranted as either presumptively due to in-service herbicide exposure or, if the cancer was primary to the right kidney and metastasized to the lung, as secondary to the service-connected renal cell cancer.  See 38 C.F.R. § 3.310(a) and (b).  

More to the point, the matter of when the Veteran's lung cancer was completely resolved requires medical knowledge.  Thus, the case must be remanded for a review of the records for a determination of when the Veteran's lung cancer was fully resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  

He should be, and hereby is, informed that it would be helpful if his private treating physician were to provide a written statement explaining when the Veteran's lung cancer was fully resolved.  

Based on the response and after obtaining any appropriate release from the Veteran, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claim file.  

If, after making reasonable efforts to obtain named records, such records cannot be obtained, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond

2.  Arrange for the claim file to be reviewed by an appropriate clinician for the purpose of addressing when the Veteran's lung cancer fully resolved.  

The clinician should review the entire record.  

The clinician is requested to render an opinion as to whether it is as likely as not that the Veteran's lung cancer fully resolved prior to the Veteran's filing his initial and original claim for service connection for lung cancer on August 31, 2009.  

If the clinician finds that the Veteran's lung cancer fully resolved after he filed his initial and original claim for service connection for lung cancer on August 31, 2009, the clinician must provide an opinion as to when in 2009 the Veteran's lung cancer fully resolved.  

The clinician must provide the rationale for all opinions expressed, preferably with discussion of the relevant facts and information.  

3.  Thereafter, readjudicate the claim of service connection for lung cancer based upon all additional evidence received.  If the benefit is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


